Citation Nr: 1233216	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder. 

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine (cervical spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 2000. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In support of his claims, the Veteran testified at a hearing at the RO in March 2005 before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.

In May 2006, the Board denied the Veteran's claims for a compensable rating for bilateral pes planus and service connection for PTSD, while remanding the claims for service connection for hand disorders, as well as for tinnitus and a neck disorder.  The claims for service connection for tinnitus and a neck disorder were granted in a February 2010 rating decision.  

The denials of the claims for a compensable rating for bilateral pes planus and service connection for PTSD were vacated pursuant to an April 2007 order of the United States Court of Appeals for Veterans Claims (Court) granting a joint motion for remand, and these claims were remanded by the Board in December 2007. 

In November 2010, the Board denied a compensable evaluation for pes planus and granted service connection for posttraumatic disorder (PTSD).  The Board also remanded the issues of service connection for bilateral hand disorders.   

As pointed out in the November 2010 remand, subsequent to the May 2006 Board decision, the Veteran initiated but did not perfected several appeals.  They were represented by Statements of the Case from February 2008 (increased rating for anxiety/depression) and May 2010 (increased rating for a cervical spine disorder), for both of which he did not submit a Substantive Appeal (Appeal to Board of Veterans Appeals (VA Form 9)) or an equivalent response.  However, as pointed out by the Veteran's representative, in the September 2011 statement; the RO received a timely VA Form 9 on June 14, 2010, concerning the initial rating assigned to the cervical spine disability.  As he perfected a timely appeal to this issue, the Board will review this claim.  

In February 2011, the RO received a statement from the Veteran regarding the disability rating that is assigned to his bilateral pes planus.  As the Agency of Original Jurisdiction (AOJ), the RO must consider this claim in the first instance.  Therefore, the Board does not have jurisdiction over this claim and is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). 

As explained below, the issues of service connection for right and left hand disorders and a higher rating for the cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 decision and remand, the Board pointed out that a VA examination was conducted in December 2009 (as requested in a prior May 2006 Board remand), in which the Veteran reported pain across the metacarpal joints of both hands as well as severe shooting pains of the left long finger.  The VA examiner diagnosed bilateral hand pain with a normal examination, noting moderate effects with chores and mild effects with dressing.  The examiner went on to state that because there was a normal bilateral hand examination, no opinion would be rendered.  The examiner further noted that there were no findings to support a disability due to a bilateral hand condition in the service treatment records, the post-service medical records, or upon examination. 

The Board went on to point out that the VA examiner, in providing his conclusions, failed to acknowledge the prior records of hand treatment, including in-service treatment in March 2000 and several episodes of treatment at a VA facility in 2002.  Most concerning to the Board was the omission of a discussion of several private treatment records.  A September 2003 record from J. Clark Butler, M.D., contains an impression of degenerative joint disease of the metacarpal phalangeal (MP) joints, "bilateral hands with no evidence."  X-rays were noted to have shown small lytic areas, presumably a degenerative cyst in the long, ring, and middle finger metacarpal heads on the right.  

The Board also noted that a January 2005 private treatment record from Southeastern Orthopedic Center in Savannah, Georgia indicated symptoms including mild swelling over the interphalangeal joints.  At that time, the examiner rendered impressions of bilateral hand pain possibly related to either gouty arthritis or early osteoarthritis; and a question of mild carpal tunnel syndrome. 

The Board pointed out that in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  In light of the extensive pendency of the appeal (covering the September 2003 and January 2005 treatment), the Board requested further medical opinion pursuant to McClain. 

The Board requested that the examiner review the claims file in conjunction with the examination, specifically the March 2000 VA treatment records showing treatment for hand pain, the September 2003 record from Dr. Butler, and the January 2005 private treatment record from Southeastern Orthopedic Center.  Then the examiner was to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his bilateral hand disorders were etiologically related to service.  If there was no finding of a current disability, the examiner was also to render an opinion as to whether it was at least as likely as not that there was a previous disability, as shown by the January 2005 treatment record that was at least as likely as not etiologically related to service.

Pursuant to the Remand, a VA examination was conducted in December 2010.  This examiner noted that the Veteran had submitted clinical notes from a private physician indicating a diagnosis of neuropathic pain the left distal middle finger since September 2009.  After reviewing the Veteran's history and examination, the examiner diagnosed bilateral hand strain and bilateral hand paresthesias.  The clinician determined in pertinent part, that the current bilateral hand disorders were not a continuation of his inservice problems.  Significantly, however, the examiner did not comment on whether the bilateral hand problem, especially the diagnosed paresthesias, was related to his now service-connected cervical spine disability.  The Board must consider all theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered).  Therefore further medical comment is needed.

Regarding the claim for a higher evaluation for the cervical spine disability, the Veteran was last afforded a VA examination in December 2009.  The Veteran has indicated that his disability has worsened.  Therefore, given that over two years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his disability, the Board finds that he should be afforded additional VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In the statement received in February 2011, the Veteran reported receiving benefits from the Social Security Administration (SSA).  As such, it is necessary that the RO/AMC obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  If these records are not available, a negative reply must be provided.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hand and cervical spine disorders.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file.  All reasonable attempts should be made to obtain such records.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R § 3.159(c) and (e).

3.  After obtaining all outstanding records, schedule the Veteran for VA compensation examinations at the VA facility that he deems accessible, to reassess the severity of his cervical spine disability as well as to provide an opinion regarding the etiology of the diagnosed bilateral hand disorders specifically in terms of the likelihood (e.g., a 50 percent or greater probability) that any current bilateral hand disorder is related or attributable to the Veteran's cervical spine disability.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail. 

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand. 

When reassessing the severity of the cervical spine disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the cervical spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a , Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the upper extremities (e.g., decreased sensation from radiculopathy or neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the upper extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.  (In this case the examiner should specifically provide an opinion concerning the likelihood that any diagnosed bilateral hand disorder is related or attributable to the Veteran's cervical spine disability.)  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may have detrimental consequences on his pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

